DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  63/121,839, filed on 12/04/2020, and is hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 05/19/2022. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1- 6, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 2018/0052057A1) (hereinafter Andersson).
	Regarding claim 1, Andersson discloses a method (e.g. see abstract) comprising: 
	receiving user input indicative of a plurality of threshold temperatures (e.g. see paragraphs 0186, 0188, 0189: minimum/maximum ranges, thermal image fusion level/threshold) to divide a temperature range into a plurality of temperature regions and a respective visual representation mode for each of the plurality of temperature regions (e.g. see Fig. 9, paragraphs 0180, 0181, 0190: temperature ranges; paragraphs 0184-0189: temperature ranges A-F; also see Fig. 10a-14: adjusting temperature ranges), wherein each of the plurality of temperature regions is bound by at least one of the plurality of threshold temperatures, and wherein the respective visual representation mode (e.g. see paragraphs 0055, 0056, 0238: visual representation of IR image) for each of the plurality of temperature regions is a color mode or a grayscale mode (e.g. see paragraphs 0054-0056: grey-scale or color mode); and 
	generating a palette based on the user input (e.g. see paragraphs 0047, 0072: user input; Figs. 1-2, paragraphs 0076, 0102, 0180; paragraphs 0011, 0049, 0050: generating different palette; paragraphs 0054-0057: applying a palette to an image or IR image; also see Figs. 3a-3b, paragraphs 0127, 0130, 0132; also see Figs. 4a-6).
	Regarding claim 2, Andersson discloses the method of claim 1, further comprising: applying the palette to infrared image data to obtain an infrared image (e.g. see Figs. 1-2, paragraphs 0076, 0102, 0180; paragraphs 0011, 0049, 0050: generating different palette; paragraphs 0054-0057: applying a palette to an image or IR image; also see Figs. 3a-3b, paragraphs 0127, 0130, 0132; also see Figs. 4a-6); and 	
	receiving, from a detector array or a memory, the infrared image data (e.g. see Fig. 2, paragraphs 0104-0107: detector or camera; paragraphs 0096, 0103, 0108: memory).
	Regarding claim 3, Andersson discloses the method of claim 2, further comprising: 
	displaying the infrared image (e.g. see abstract, paragraphs 0010-0013: displaying an IR image; Figs. 4a-5c, 9-10a); 
	receiving second user input to adjust the palette (e.g. see paragraphs 0047, 0072: user input; Figs. 1-2, paragraphs 0076, 0102, 0180; paragraphs 0011, 0049, 0050: generating different palette; paragraphs 0054-0057: applying a palette to an image or IR image; also see Figs. 3a-3b, paragraphs 0127, 0130, 0132; also see Figs. 4a-6); 
	adjusting the palette based on the second user input to obtain an adjusted palette image (e.g. see paragraphs 0047, 0072: user input; Figs. 1-2, paragraphs 0076, 0102, 0180; paragraphs 0011, 0049, 0050: generating different palette; paragraphs 0054-0057: applying a palette to an image or IR image; also see Figs. 3a-3b, 7a-7b, paragraphs 0127, 0128, 0169: a second graphical object/input; also see Figs. 4a-6); and 
	applying the adjusted palette to the infrared image data to obtain a second infrared image (e.g. see abstract, paragraphs 0010-0013: second data/image; paragraphs 0050, 0069, 0126: a second palette).
	Regarding claim 4, Andersson discloses the method of claim 2, further comprising: 
	determining a clipping value for a detector array used to capture the infrared image data (e.g. see paragraphs 0186, 0190: maximum image/level; paragraphs 0218, 0219, 0225: maximum image/pixel where clipping may be applied to pixels of the detector array to limit/set a maximum pixel value output by the pixels of the detector array), based on a soft saturation value associated with a detector of the detector array (e.g. see paragraphs 0054, 0056, 0065; paragraph 0188: determine and display saturated of a thermal image); 
	applying the clipping value to the infrared image data to obtain clipped infrared image data; and applying the palette to the clipped infrared image data (e.g. see paragraphs 0186, 0190: maximum image/level; paragraphs 0218, 0219, 0225: maximum image/pixel where clipping may be applied to pixels of the detector array to limit/set a maximum pixel value output by the pixels of the detector array).
	Regarding claim 5, Andersson discloses the method of claim 4, wherein the clipping value is further based on an operating temperature associated with the detector array, and wherein the applying comprises setting image data values of the infrared image data that are above the soft saturation value to the clipping value (e.g. see paragraphs 0186, 0190: maximum image/level; paragraphs 0218, 0219, 0225: maximum image/pixel where clipping may be applied to pixels of the detector array to limit/set a maximum pixel value output by the pixels of the detector array).
	Regarding claim 9, Andersson discloses the method of claim 1, wherein: 
	the respective visual representation mode (e.g. see paragraphs 0055, 0056, 0238: visual representation of IR image) for each temperature region of a first set of the plurality of temperature regions is the color mode (e.g. see paragraphs 0054-0056: grey-scale or color mode); 
	the user input comprises at least one respective color value for each temperature region of the first set (e.g. see paragraphs 0054-0056: grey-scale or color value); and 
	the generating comprises generating, for each temperature region of the first set, color values (e.g. see paragraphs 0054-0056: grey-scale or color value) associated with temperatures between a pair of the plurality of threshold temperatures (e.g. see paragraphs 0186, 0188, 0189: minimum/maximum ranges, thermal image fusion level/threshold) that bound the temperature region based on the at least one respective color value for the temperature region (e.g. see paragraphs 0054-0056: grey-scale or color value).
	Regarding claim 10, Andersson discloses the method of claim 9, wherein the respective visual representation mode (e.g. see paragraphs 0055, 0056, 0238: visual representation of IR image) for each temperature region of a second set of the plurality of temperature regions is the grayscale mode (e.g. see paragraphs 0054-0056: grey-scale or color mode), wherein the second set comprises a first temperature region and a second temperature region, and wherein grayscale values associated with the first temperature region are different from grayscale values associated with the second temperature region (e.g. see paragraphs 0054-0056: grey-scale or color mode).
	Regarding claim 11, Andersson discloses the method of claim 1, wherein the plurality of temperature regions comprises a first temperature region and a second temperature region adjacent to the first temperature region (e.g. see Fig. 9, paragraphs 0180, 0181, 0190: temperature ranges; paragraphs 0184-0189: temperature ranges A-F; also see Fig. 10a-14: adjusting temperature ranges), wherein the visual representation mode (e.g. see paragraphs 0055, 0056, 0238: visual representation of IR image) of the first temperature region is the color mode, and wherein the visual representation mode of the second temperature region is the grayscale mode (e.g. see paragraphs 0054-0056: grey-scale or color mode).
	Regarding claim 12, Andersson discloses the method of claim 1, wherein the plurality of temperature regions comprises a first temperature region and a second temperature region adjacent to the first temperature region (e.g. see Fig. 9, paragraphs 0180, 0181, 0190: temperature ranges; paragraphs 0184-0189: temperature ranges A-F; also see Fig. 10a-14: adjusting temperature ranges), wherein the visual representation mode (e.g. see paragraphs 0055, 0056, 0238: visual representation of IR image) of each of the first temperature region and the second temperature region is the color mode (e.g. see paragraphs 0054-0056: grey-scale or color mode).
	Regarding claim 13, this claim is a system claim of a method version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Andersson discloses an infrared imaging system comprising: a processing circuit (e.g. see Figs. 1-2).
	Regarding claim 14, The infrared imaging system of claim 13, further comprising: 
	a focal plane array (FPA) comprising a detector array configured to capture infrared radiation and generate infrared image data based on the infrared radiation, wherein the infrared image data comprises, for each detector of the detector array, a corresponding data value of the infrared image data representing an intensity of infrared radiation captured by the detector (e.g. see paragraphs 0054, 0104, 0105: infrared radiation and focal plane array; also see paragraphs 0105, 0107; 0109). 
	a display device (e.g. see Figs. 1-2) to display the infrared image (e.g. see paragraphs 0076, 0103, 0113: display device), wherein each detector of the detector array is a microbolometer (e.g. see paragraphs 0104: a micro-bolometer focal plane array); and 
	wherein the processing circuit is further configured to: receive the infrared image data from the FPA (e.g. see paragraphs 0054, 0104, 0105: infrared radiation and focal plane array; also see paragraphs 0105, 0107; 0109); and 
	generate an infrared image based on the palette and the infrared image data (e.g. see Figs. 1-2, paragraphs 0076, 0102, 0180; paragraphs 0011, 0049, 0050: generating different palette; paragraphs 0054-0057: applying a palette to an image or IR image; also see Figs. 3a-7b).
	Regarding claim 15, it contains the limitations of claims 4 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 11 and 13, and is analyzed as previously discussed with respect to those claims.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 7-8, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 2018/0052057A1) in view of Richards et al., (US 2018/0052057A1) (hereinafter Richards).
	Regarding claim 6, Andersson discloses the method of claim 1, wherein: 
	the user input comprises a first color value and a second color value for a first temperature region of the plurality of temperature regions (e.g. see paragraphs 0053-0057: user input and color value); 
	the first temperature region is bound by an adjacent pair of the plurality of threshold temperatures (e.g. see paragraphs 0186, 0188, 0189: minimum/maximum ranges, thermal image fusion level/threshold); and 
	Interpolation (e.g. see Fig. 7a-7b, paragraphs 0166, 0169, 0170: resizing may be performed by image interpolation techniques);
	Anderson does not explicitly disclose the generating comprises interpolating between the first color value and the second color value to obtain color values associated with temperatures between the adjacent pair that bound the first temperature region, and wherein: the user input comprises the first color value in a first color space and the second color value in the first color; the method further comprises converting the first color value and the second color value to a second color space different from the first color space; and the interpolating is performed in the second color space.
	 However, Richards discloses the user input comprises the first color value in a first color space and the second color value in the first color space (e.g. see paragraphs 0009, 0062-0064: RGB color space; Figs. 3A-5); 
	the method further comprises converting the first color value and the second color value to a second color space different from the first color space (e.g. see paragraphs 0009, 0062-0064: RGB color space; Figs. 3A-5; paragraphs 0058, 0103: converting color values); and 
	the interpolating is performed in the second color space (e.g. see paragraphs 0011-0014: interpolated between color values; Figs. 4a-6, paragraphs 0067, 0074, 0077: performing interpolation on color spaces; also see fig. 12, paragraph 0092).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Andersson to add the teachings of Richards as above, in order to provide a method and a system for generating and displaying of enhanced visual representations of IR images (see paragraph 0010: Richards).
	Regarding claim 7, Andersson does not explicitly disclose the method of claim 6, wherein the first color space is a red, green, blue (RGB) color space, and wherein the second color space is a hue, saturation, value (HSV) color space.
	However, Richards discloses wherein the first color space is a red, green, blue (RGB) color space (e.g. see paragraphs 0009, 0062-0064: RGB color space; Figs. 3A-4), and wherein the second color space is a hue, saturation (e.g. see abstract: hues and saturation), value (HSV) color space (e.g. see paragraphs 0058, 0059: HSV).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Andersson to add the teachings of Richards as above, in order to provide a method and a system for generating and displaying of enhanced visual representations of IR images (see paragraph 0010: Richards).
	Regarding claim 8, Andersson discloses the method of claim 1, wherein: 
	the user input comprises a first color value, a second color value, and a third color value (e.g. see paragraphs 0053-0057: color value) for a first temperature region of the plurality of temperature regions (e.g. see Fig. 9, paragraphs 0180, 0181, 0190: temperature ranges; paragraphs 0184-0189: temperature ranges A-F; also see Fig. 10a-14: adjusting temperature ranges); 
	the first temperature region is bound by an adjacent pair of the plurality of threshold temperatures (e.g. see paragraphs 0186, 0188, 0189: minimum/maximum ranges, thermal image fusion level/threshold); and the generating comprises: 
	interpolation (e.g. see Fig. 7a-7b, paragraphs 0166, 0169, 0170: resizing may be performed by image interpolation techniques).
	Andersson does not explicitly disclose interpolating between the first color value and the second color value to obtain a first set of color values associated with a first range of temperatures between the adjacent pair that bound the first temperature region; and interpolating between the second color value and the third color value to obtain a second set of color values associated with a second range of temperatures between the adjacent pair that bound the first temperature region.
	However, Richard discloses interpolating between the first color value and the second color value to obtain a first set of color values associated with a first range of temperatures between the adjacent pair that bound the first temperature region (e.g. see paragraphs 0011-0014: interpolated between color values; Figs. 4a-6, paragraphs 0067, 0074, 0077: performing interpolation on color spaces; also see fig. 12, paragraph 0092); and 
	interpolating between the second color value and the third color value to obtain a second set of color values associated with a second range of temperatures between the adjacent pair that bound the first temperature region (e.g. see paragraphs 0011-0014: interpolated between color values; Figs. 4a-6, paragraphs 0067, 0074, 0077: performing interpolation on color spaces; also see fig. 12, paragraph 0092).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Andersson to add the teachings of Richards as above, in order to provide a method and a system for generating and displaying of enhanced visual representations of IR images (see paragraph 0010: Richards).
	Regarding claim 16, it contains the limitations of claims 8 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 6 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 7 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 8 and 13, and is analyzed as previously discussed with respect to those claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486